DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) document submitted on July 22, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.






3.	Claims 1, 2, 3, 14,15,16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Fossum et al.  (US Pub. No.: US 2002/0057845 A1.
	Regarding claim 1, Fossum et al. discloses an image capture apparatus (Para 29; Fig 1; image sensing system 110) comprising:
a photoelectric conversion unit  ( Para 29; CMOS active pixel sensor ) configured to convert an optical image into an image signal;
an acquisition unit ( Para 5; Each of the pixel processing elements includes a photo-detector element (e.g., a photodiode or a photogate) for detecting brightness information in the received image, and active transistors (e.g., an amplifier) for reading out and amplifying the light signals in the received image; wherein the brightness information in the received image is related to exposure values and the amplified light signals is related to corrected exposure values)  configured to acquire a value related to a correct exposure on a basis of the image signal converted from the optical image by the photoelectric conversion unit;
a first amplification unit configured to amplify the image signal with a first amplification factor ( Fig 5B;  Para 55-56; gain amplifier 531B; input signals to gain stage 53B is amplified by two gain amplifiers 531B and 532B) ;
a second amplification unit configured to amplify the image signal with a second amplification factor (Fig 5B;  Para 55-56; gain amplifier 532B; input signals to gain stage 53B is amplified by two gain amplifiers 531B and 532B) ; 


Regarding claim 2, Fossum et al. discloses the image capture apparatus according to claim 1, further comprising:
a first analog to digital conversion unit configured to perform analog to digital conversion on the image signal amplified by the first amplification unit ( Para 55; ADC 541B) ; and
a second analog to digital conversion unit configured to perform analog to digital conversion on the image signal amplified by the second amplification unit (Para 55; AD 542B).
Regarding claim 3, Fossum et al. discloses  the image capture apparatus according to claim 2, further comprising a combining unit configured to combine a first digital image signal resulting from the analog to digital conversion performed by the first analog to digital conversion unit and a second digital image signal resulting from the analog to 

Regarding claims 14,15,16, the subject matter disclosed in the claims are similar to the subject matter disclosed in claims 1, 2 and 3 respectively; therefore claims 14,15,16 are rejected for the same reasons as set forth in claims 1.2 and 3 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 4, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fossum et al.  (US Pub. No.: US 2002/0057845 A1), in view of Ihara et al. (US Pub. No.: US 2010/0309356 A1).
Regarding claim 4, Fossum et al. does not disclose the image capture apparatus according to claim 1, wherein the amplification factor control unit changes the first amplification factor or the second amplification factor based on an imaging mode or the optical image.
	Ihara et al. discloses the amplification factor control unit (Para 56; gain change circuit)  changes  amplification factor based on an imaging mode or the optical image (Para 56; The solid state imaging device may have a normal mode and a high-sensitivity mode for capturing an image, the bias generation circuit may change the bias voltage so that the predetermined voltage is smaller in the high-sensitivity mode than in the normal mode, and the gain change circuit may change the gain of the column amplifier so that the gain is higher in the high-sensitivity mode than in the normal mode.).
       It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adjust gain according to image mode as disclosed in Ihara et al. for the image capture device as disclosed in Fossum so that the image brightness can be corrected based on exposure values and lighting condition, so that images with better quality can be provided. 
Regarding claim 17, the subject matter disclosed in the claim is similar to the claim disclosed in claim 4; therefore, claim 17 is rejected for the same reason as set forth in claim 4.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fossum et al.  (US Pub. No.: US 2002/0057845 A1), in view of Myung (US Pub. No.: US 2014/0118601 A1).
	Regarding claim 12, Fossum et al. does not disclose the image capture apparatus according to claim 10, further comprising:
a sensor configured to detect luminance of the optical image; and an acquisition unit configured to acquire the exposure value obtained by performing photometry in the first photometry mode on a basis of the luminance detected by the sensor, and acquire the exposure value obtained by performing photometry in the second photometry mode on a basis of the image signal obtained by the conversion by the photoelectric conversion unit.
            Myung discloses a sensor (Para 50; exposure meter unit 150)  configured to detect luminance of the optical image; and an acquisition unit configured to acquire the exposure value obtained by performing photometry in the first photometry mode on a basis of the luminance detected by the sensor, and acquire the exposure value obtained by performing photometry in the second photometry mode on a basis of the image signal obtained by the conversion by the photoelectric conversion unit (Para 82-84;  the auto photometry mode may include at least one of a whole photometry mode, a center priority photometry mode and a spot photometry mode. The whole photometry mode is a mode of averaging an amount (or intensity) of light which is incident on a whole screen to determine a degree of exposure. The center priority photometry mode is a mode of measuring an amount of light of a certain area of the center according to a priority on measure 70% of the light in the center area and 30% of light in the other areas to determine the degree of exposure. The spot photometry mode is a mode of measuring the amount of light in an area selected by a user according to a priority on one or more areas to determine the degree of exposure; wherein it is well known in the art that the image signal is obtained by image sensor with light exposure. ).
       It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to measure intensity of light under different photometry modes as disclosed in Myung for the imaging device disclosed in Fossum in order to better focus on the subject and perform proper exposure control. 


                                           Allowable subject matter 
5. Claims 5,6,7,8, 9, 10, 11, 13, 18, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        The following is a statement of reasons for the indication of allowable subject matter:
	  Regarding claim 5, none of the prior art discloses “the image capture apparatus according to claim 1, wherein the amplification factor control unit sets the first 
Regarding claim 6, none of the prior art discloses  “wherein the amplification factor control unit sets the first amplification factor and the second amplification factor so that, in a first case, the first amplification factor and the second amplification factor are different from each other and, in a second case, the first amplification factor and the second amplification factor are identical to each other, and wherein the combining unit combines, in the first case, the first digital image signal and the second digital image signal and averages, in the second case, the first digital image signal and the second digital image signal “ in combination of other limitation in its base claims.
Regarding claim 7, none of the prior art discloses “wherein the amplification factor control unit sets the first amplification factor and the second amplification factor so that, in a first imaging mode, the first amplification factor and the second amplification factor are different from each other and, in a second imaging mode, the first amplification factor and the second amplification factor are identical to each other” in combination of other limitation in its base claims.
Regarding claim 8, none of the prior art discloses    “wherein the amplification factor control unit sets the first amplification factor and the second amplification factor so that, in a first imaging mode, the first amplification factor and the second amplification factor are different from each other and, in a second imaging mode, the first amplification 
Regarding claim 9, none of the prior art discloses  “ wherein the amplification factor control unit changes the first amplification factor or the second amplification factor based on an exposure value obtained by performing photometry on the optical image in a first photometry mode and an exposure value “ in combination of other limitation in its base claims.

Regarding claim 10, none of the prior art discloses  “wherein the amplification factor control unit sets the first amplification factor and the second amplification factor so that the first amplification factor and the second amplification factor are different from each other in a case where the exposure value obtained by performing photometry on the optical image in the first photometry mode and the exposure value obtained by performing photometry on the optical image in the second photometry mode are different from each other, and
wherein the amplification factor control unit sets the first amplification factor and the second amplification factor so that the first amplification factor and the second amplification factor are identical to each other in a case where the exposure 
Regarding claim 11, none of the prior art discloses “wherein the amplification factor control unit sets the first amplification factor and the second amplification factor so that the first amplification factor and the second amplification factor are different from each other in a case where an exposure value obtained by performing photometry on the optical image in a first photometry mode and an exposure value obtained by performing photometry on the optical image in a second photometry mode are different from each other,
wherein the amplification factor control unit sets the first amplification factor and the second amplification factor so that the first amplification factor and the second amplification factor are identical to each other in a case where the exposure value obtained by performing photometry on the optical image in the first photometry mode and the exposure value obtained by performing photometry on the optical image in the second photometry mode are identical to each other,
wherein the combining unit combines the first digital image signal and the second digital image signal in a case where the exposure value obtained by performing photometry on the optical image in the first photometry mode and the exposure value obtained by performing photometry on the optical image in the second photometry mode are different from each other, and

Regarding claim 18, none of the prior art discloses “wherein the first amplification factor and the second amplification factor are set so that, in a first case, the first amplification factor and the second amplification factor are different from each other and, in a second case, the first amplification factor and the second amplification factor are identical to each other” in combination of other limitation in the claim. 
Regarding claim 19, none of the prior art discloses “ wherein the first amplification factor and the second amplification factor are set so that, in a first case, the first amplification factor and the second amplification factor are different from each other and, in a second case, the first amplification factor and the second amplification factor are identical to each other, and
wherein the first digital image signal and the second digital image signal are combined in the first case and the first digital image signal and the second digital image signal are averaged in the second case” in combination of other limitation in the claim. 
Regarding claim 20, none of the prior art discloses “wherein the first amplification factor and the second amplification factor are set so that, in a first imaging mode, the . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/XI WANG/           Primary Examiner, Art Unit 2696                                                                                                                                                                                             

哈啊